Citation Nr: 1017966	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
October 2000.  The Veteran died in August 2002.  The 
appellant is the Veteran's widow.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The appellant appealed this decision to the BVA, and the case 
was referred to the Board for appellate review.  

A Travel Board hearing was held on September 3, 2009, at the 
Waco RO before Kathleen Gallagher, a Veterans Law Judge 
(VLJ).  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A §7107(c) (West 2002 & Supp. 
2009) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand:  To secure the Veteran's personnel records 
and obtain a clarifying VA medical opinion to determine the 
nature and etiology of the cryptococcosis neoformans fungal 
infection and its role in the Veteran's death. 

The appellant maintains that the Veteran's death was directly 
related to his time in service.  The Veteran's death 
certificate shows that he suffered a massive bilateral 
pulmonary embolism and died of cardiorespiratory arrest on 
August 1, 2002.  An August 2002 hospital report indicates the 
Veteran was admitted to the hospital with the following 
diagnoses and conditions: 1) massive bilateral pulmonary 
emboli with secondary respiratory failure; 2) acute seizure; 
3) history of craniotomy for cryptococcal infection; 4) 
hypertension; 5) leukocytosis; 6) anemia and 7) urinary tract 
infection.  

The appellant contends that the Veteran contracted the 
cryptococcosis neoformans fungal infection while stationed in 
either Australia or Southern California.  The appellant 
maintains that the Veteran travelled extensively while in the 
Marine Corp and specifically travelled to Australia twice 
during the last five years of his service.  His service 
treatment records also reflect that he received treatment in 
California on several occasions.  The appellant has also 
submitted medical journal articles which indicate that the 
cryptococcus neoformans fungi is found to grow under 
eucalyptus trees in parts of Australia and California.  In 
addition, the Veteran's physician, Dr. D.F., noted in the 
July 2002 report that his past medical history is significant 
for having travelled throughout the world while in the 
military, and the Veteran's DD Form 214 reflects that he was 
in foreign and sea service for one year and eight months.  
Furthermore, the Veteran was diagnosed with a cryptococcosis 
fungal infection which manifested into brain lesions and a 
possibly lethal nodule on his lung before his death.  The 
medical records reflect he was on a combination of different 
medications, including Decadron, prior to his death, and the 
medical internet articles provided discuss and cite case 
studies which focus on the adverse medical effects of 
Decadron on patients.  

The appellant contends that Decadron lowered and compromised 
the Veteran's immune system and activated the nodule in the 
lower lobe of his left lung.  With this activation, the 
appellant maintains that the cryptococcus neoformans also 
became active.  (See Travel Board hearing testimony, p. 16).  
The appellant further claims that the Diflucan, which was 
prescribed to treat the fungal infection, was likely 
ineffective because the Veteran's immune system was, in a 
sense, "wiped out" and rendered immunosuppressed.  In 
addition, the appellant testified that the Veteran's post 
July 2002 lab results reflect that his white blood cell count 
was up, which she maintains was indicative of a possible 
infection.  Based on the appellant's testimony, as well as 
the medical internet articles she relied upon, an infection 
in the lung, the prescription drug Decadron, and the 
cryptococcosis neoformans var. gatti infection can, either 
separately or combined, cause a person to suffer a pulmonary 
embolism.

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service; an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 
(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, if VA undertakes to provide a medical 
examination, the Board must ensure that such examination is 
adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  

Based on the evidence provided, the test established under 
McLendon has been met.  The Veteran had a diagnosis of 
cryptococcosis prior to his death and his DD 214 indicates 
that he did serve abroad for some period of time during 
service.  The appellant's credible testimony in conjunction 
with the medical journal articles suggest the possibility of 
a connection between the Veteran's service and his ultimate 
death.  In that regard, it is difficult to determine whether 
the Veteran was in fact exposed to cryptococcosis neoformans 
fungi while in service, and if so, whether the cryptococcosis 
neoformans was the principal cause, or a contributory cause 
of the Veteran's death,.  Therefore, the claim will be 
remanded so a VA examiner can render a determination on this 
issue.  

While the Veteran's DD Form 214 reflects that he participated 
in foreign and sea service for one year and eight months, the 
form does not indicate whether he was ever stationed in 
Australia.  The Veteran's service treatment records are 
absent of any evidence or indication that he ever received 
treatment while in Australia, and the Veteran's personnel 
file is not associated with the claims file.  In order to 
determine whether the Veteran served in Australia, and if so, 
at what point during his period of active duty he was 
stationed there, these records should be requested upon 
remand.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should request the Veteran's 
entire Military Personnel file (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, evaluations and official 
travel outside the U.S.

2.	The Veteran's claims file, and 
personnel file, if available, should be 
forwarded to the designated VA medical 
examiner to determine (1) the 
likelihood that the Veteran was exposed 
to the cryptococcosis neoformans fungus 
while in service; (2) whether the 
Veteran's cryptococcosis neoformans 
fungal infection had its onset in 
service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service; and 
(3) whether the cryptococcosis 
neoformans fungal infection was the 
principal or a contributory cause of 
the Veteran's death.  Assuming the 
Veteran is found to have served in 
Australia, the examiner should first 
render an opinion as to: 

a.	The likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran was either exposed to 
the cryptococcosis neoformans 
fungi while stationed in either 
Australia or in California; and if 
so

b.	The likelihood (likely, unlikely, 
at least as likely as not) that 
the Veteran's cryptococcosis 
neoformans fungal infection had 
its onset in service or otherwise 
is causally or etiologically 
related to a disease or injury 
incurred in active service.  

3.	If it is found likely that the Veteran 
was exposed to the cryptococcosis 
neoformans fungi while in service and 
that the cryptococcosis neoformans 
fungal infection had its onset in 
service, the examiner should offer an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the infection (1) was the 
principal cause of the Veteran's death; 
or (2) was a contributory cause of the 
Veteran's death.  The examiner must be 
provided with the Veteran's claims 
file, including all service treatment 
records, personnel records (if 
available), and private treatment 
records.  The examiner must review all 
pertinent records and subsequent 
private treatment records and provide 
an opinion as to:

a.	The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside 
of service) that the 
cryptococcosis neoformans fungal 
infection either singly or jointly 
with some other condition, was the 
immediate or underlying cause of 
death or was etiologically related 
to the Veteran's cause of death.  
In rendering his/her 
determination, the examiner should 
provide an opinion as to:

i.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the 
cryptococcosis neoformans 
fungal infection was the 
single immediate or 
underlying cause of the 
Veteran's death, or 
etiologically related to the 
Veteran's cause of death.  

ii.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the 
cryptococcosis neoformans 
fungal infection combined 
with either of the Veteran's 
known conditions, including 
hypertension, leukocytosis, 
or anemia was the immediate 
or underlying cause of the 
Veteran's death, or 
etiologically related to the 
Veteran's cause of death.  

iii.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the 
cryptococcosis neoformans 
fungal infection and 
subsequent July 2002 
craniotomy was the immediate 
or underlying cause of the 
Veteran's death, or 
etiologically related to the 
Veteran's cause of death. 

iv.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the medication 
Decadron, which was 
prescribed to reduce the size 
and inflammation of the 
Veteran's brain lesions which 
manifested due to the 
cryptococcosis neoformans 
fungal infection, weakened 
the Veteran's immune system, 
and was the immediate or 
underlying cause of the 
Veteran's death, or 
etiologically related to the 
Veteran's cause of death.  

b.	The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside 
of service) that the 
cryptococcosis neoformans fungal 
infection contributed 
substantially or materially to the 
Veteran's cause of death; that it 
combined to cause death; or that 
it aided or lent assistance to the 
production of death.  In this 
regard, the examiner must comment 
on whether the infection resulted 
in the general impairment of the 
Veteran's health and rendered him 
materially less capable of 
resisting the effects of other 
diseases or injuries.  In 
rendering his/her determination, 
the examiner should provide an 
opinion as to:

i.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the 
cryptococcosis neoformans 
fungal infection resulted in 
the general impairment of the 
Veteran's health, and 
rendered him materially less 
capable of resisting the 
formation of blood clots, or 
other diseases or injuries, 
which caused him to suffer 
from a pulmonary embolism.  

ii.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the 
cryptococcosis neoformans 
fungal infection and July 
2002 craniotomy resulted in 
the general impairment of the 
Veteran's health, and 
rendered him materially less 
capable of resisting the 
formation of blood clots, or 
other diseases or injuries, 
which caused him to suffer 
from a pulmonary embolism.  

iii.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the combination 
of the prescribed medication 
for cryptococcosis 
neoformans, to include 
Dilantin, Decadron and 
Diflucan, resulted in the 
general impairment of the 
Veteran's health and rendered 
him materially less capable 
of resisting the formation of 
blood clots, or other 
diseases or injuries, which 
caused him to suffer from a 
pulmonary embolism.  

iv.	The likelihood (likely, 
unlikely, at least as likely 
as not) that the 
cryptococcosis neoformans 
fungal infection and 
medication prescribed, 
weakened the Veteran's immune 
system, lowering its 
resistance to any other 
potential infection(s).  If 
so, name the infection(s) and 
describe whether the 
infection(s) resulted in the 
general impairment of the 
Veteran's health and rendered 
him materially less capable 
of resisting the formation of 
blood clots, or other 
diseases or injuries, which 
caused him to suffer from a 
pulmonary embolism.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


